          Case 1:20-cr-00361-KMW Document 9 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -    -   -   -   -   -   -   -   -   -   -   -   -        X

 UNITED STATES OF AMERICA                                         INDICTMENT

                      - v. -                                      20 Cr.

 DAMIAN MATOS,


                      Defendant.

                                                           x   ~0      CRilv.l 361
                                                      COUNT ONE

          The Grand Jury charges:

          On or about March 8, 2020, in the Southern District of New

York and elsewhere, DAMIAN MATOS, the defendant, knowing that he

had previously been convicted in a court of a crime punishable

by imprisonment for a term exceeding one year, knowingly did

possess a firearm, to wit, a 9mm Smith & Wesson pistol, and the

firearm was in and affecting commerce.

     (Title 18, United States Code, Sections 922(g) (1), 924(a) (2),
                                and 2.)



                                                               /r<,iJ~     sdw._ .rs
                                                               AUDREY TRAUSS
                                                                                       I KS/1
                                                               Acting United States Attorney
Case 1:20-cr-00361-KMW Document 9 Filed 07/17/20 Page 2 of 2




               Form No. USA-33s-274 (Ed. 9-25-58)



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


                   UNITED STATES OF AME:RICA

                                  v.

                             DAMIAN MATOS,

                                              Defendant.


                              INDICTMENT

                                20 Cr.

         (18   u.s.c.   §§   922 (g) (1), 924 (a) (2), and
                                  2.)

                         AUDREY STRAUSS
                Acting United States Attorney



                 &po~
